Dissenting Opinion bt
Judge Craig:
I must respectfully dissent.
Whether the Act of June 1, 1977 (Act), P.L. 4, 24 P.S. §15-1501.1, is read with or without the words inserted by the majority opinion, the arbitrator’s award is not in conflict with the Act.
The majority apparently accepts the arbitrator’s interpretation of the collective bargaining agreement. As well summarized by the majority: “The arbitrator concluded that the extension of the school year was not required at least to the extent that two teacher workdays could have been converted to pupil instruction days.” That was the basis for his award of two days ’ pay.
First, let us accept the majority’s reading of the exception in Section 1501.1(b) of the Act, which allows additional pay when, as the majority put it, “the modified calendar ‘extends the number of days [of instruction] provided for in the original school calendar.’ ” *393The arbitrator’s decision did not go beyond that; he simply found that the modified calendar indeed “extends the number of days [of instruction] provided for in the original school calendar” by the addition of two days of instruction; as stated, no such extension would have been required if two of the teacher workdays, already in the original school calendar, had simply been converted.
Secondly, moreover, it is difficult to find any warrant for reading the statutory exception differently from its plain language, which expressly allows payment for an extension of “the number of days provided for in the original school calendar.” The majority’s interpretation reverses the meaning of that phrase, by reading it as if it said “the number of days provided for pupil instruction, not the number of days provided for in the original school calendar.”
There is no ambiguity in the literal words of the statutory exception and therefore no need for interpretation by interpolating restrictive terms. According to 1 Pa. C.S. §1921 (b):
When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.1
It is hard to say that “the number of days provided for in the original school calendar” does not mean what it says, the numerical sum of the days in the school calendar, which was indisputably 185.
There is no inconsistency between the last sentence of Section 1501.1(a) of the Act and the first sentence of its Section 1501.1(b). Both say that there shall be no additional compensation; being thus in pari *394materia, those two sentences are to be read together, under 1 Pa. C.S. §1932, and, so read, the above exception applies to, and modifies, both sentences.
With the “number of days provided for in the original school calendar” being 185, and the teachers being committed by the modified calendar to a total of 189 days creditable to them (according to the school district’s agreed definition of the school calendar for pay purposes), the arbitrator had an arguable basis for awarding four days ’ pay instead of just two.
However, limiting his reach in a manner akin to the restriction proposed by the majority, the arbitrator made his award only for the two instructional days’ extension. I would affirm that award, as not in conflict with the Act’s words, or even with the most restrictive view of its intent.
Judge Blatt joins in this dissent.

In 1 Pa. C.S. §1921(b), tbe term “pretext” is strange and inappropriate. Tbe legislative concern or “spirit” of tbe Act is tbe straightforward lasis for the majority opinion’s insertion, not a “pretext” for it.